DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment filed 02/26/2021 is entered. All the clams have been examined on the basis of the merits of the claims.
Priority
2.	This application is a continuation of U.S. Patent Application No. 16/740,073, filed on January 10, 2020, which is a continuation of U.S. Patent Application No. 15/799,306, filed on October 31, 2017, which claims the benefit of foreign priority from Japanese Patent Application No. 2016-220739, filed November 11, 2016. The priority documents were electronically retrieved on 03/10/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/26/2021 is considered and attached. 
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



6.	Claim(s) 26, 33-34 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by ZHU et al., (US2019/0004624A1, hereinafter as, ZHU).

    PNG
    media_image1.png
    570
    678
    media_image1.png
    Greyscale

Reproduced fig.5 
In regards to claim 26, ZHU, refer reproduced fig.5 from above, discloses a touch detection device comprising: a plurality of common electrodes arranged at intervals in a first direction in a detection area (fig.5, first touch electrodes 30 arranged at intervals in the first direction in a touch area); a plurality of first control lines connected to the common electrodes, respectively, and provided in a non-detection area (lead wires 41 and 42 with connection lines 51, fig.5 in the bonding pad region 2021 and connected to electrodes 30); and a plurality of second control lines provided in the non-detection area and overlapping the first control lines at a (fig.5, lead wires 43-44 with connection lines 52, fig.5 in the bonding pad region 2021 overlap the lead wires 41 and 42 connected by 51 at multiple positions as shown in the plan view), such that areas of overlapping portions in which the first control lines overlap the second control lines are substantially the same (areas of the overlapping portions in which the first control lines overlap the second control lines are substantially the same- as length and breadth of the wires are same, fig.5).   
In regards to claim 33, ZHU discloses the touch detection device according to claim 26, wherein each of the first control lines extends in one direction (each of lead wires 41 and 42 with connection lines 51, fig.5 extends in one direction that is in the first direction), and comprises a plurality of continuous projections and depressions in a plane direction (as shown in the plan view/direction: has continuous projections (linear portions) and depressions (discontinued portions), fig.5). 
In regards to claim 34, ZHU discloses the touch detection device according to claim 26, wherein each of the first control lines is formed in a wavelike shape (“wavelike” does not invoke 112b rejection because the term has a meaning and purpose. Fig.5, wavelike shape of the lead wires 41 and 42 with connection lines 51, fig.5). 
Allowable Subject Matter
7.	Claims 21 and 35 are allowed. The following is a statement of reasons for the indication of allowable subject matter: ZHU et al., (US2019/0004624A1, hereinafter as, ZHU). 
In regards to claim 21, ZHU, refer reproduced fig. 5 above,  discloses a touch detection device (fig.5, touch substrate 01) comprising (interpreted as an open ended inclusion, MPEP 2111.03): a plurality of driving electrodes arranged at intervals in a first direction in a detection area (fig.5, first touch electrodes 30 or the second touch electrodes 31 arranged at intervals in the first direction in a touch area); a plurality of first control lines arranged in a non-detection area (lead wires 41 and 42 with connection lines 51, fig.5 in the bonding pad region 2021), each of the first control lines (each of lead wires 41 and 42 with connection lines 51, fig.5) including (interpreted as an open ended inclusion, MPEP 2111.03) a first portion (fig. 5, first portion as labelled), a second portion (fig.5, second portion as labelled) and a third portion (fig. 5, third portion as labelled), 
the first portion extending in a second direction different from the first direction (first portion extends in the second direction different from the first direction, fig.5) and being connected to a corresponding one of the driving electrodes (connects to touch electrodes 30, fig.5), the second portion extending in the first direction connected to the first portion (second portion extends in the first direction and is connected to the first portion, fig.5), the third portion extending in the second direction being connected to the second portion (third portion extends in the second direction and is being connected to the second portion, fig.5); 
a plurality of second control lines (lead wires 43-44 with connection lines 52, fig.5) arranged in the non-detection area (are disposed in the peripheral (non-touch region) 202/bond region 2021, fig.5), each of the second control lines (each of lead wires 43-44 with connection lines 52, fig.5) including (interpreted as an open ended inclusion, MPEP 2111.03) fourth portions (fourth portion, fig. 5) 
and wherein each of the second portions (fig.5, each of second portions as labelled) of the first control lines (of lead wires 41 and 42 with connection lines 51, fig.5) overlaps a (intersect with, as shown, fig.5) fourth portions (each of fourth portions as labelled, fig. 5) of the second control lines (of lead wires 43-44 with connection lines 52, fig.5). 
However, Zhu does not disclose “[fourth portion] extending in a third direction different from the first direction and the second direction.” That is because fourth portions do not extend in a third direction different from the first direction and the second direction. In ZHU the fourth portion as labelled in the reproduced fig.5 extends vertically in the 2nd direction. 
Accordingly, the independent claim 21 is allowed. The dependent claims 22-25 are also allowed based on their respective dependencies from the independent claim 21. 

In regards to claim 35, ZHU, refer reproduced fig.5 above, discloses a display device (a touch display device, para 0012) comprising: a display panel (para 0012, a display panel) a plurality of common electrodes arranged at intervals in a first direction in a detection area (fig.5, first touch electrodes 30 arranged at intervals in the first direction in a touch area); a plurality of first control lines connected to the first common electrodes, respectively, and provided in a non-detection area (lead wires 41 and 42 with connection lines 51, fig.5 in the bonding pad region 2021 and connected to electrodes 30); and a plurality of second control lines provided in the non-detection area and overlapping the first control lines at a plurality of positions as seen in a plan view (fig.5, lead wires 43-44 with connection lines 52, fig.5 in the bonding pad region 2021 overlap the lead wires 41 and 42 connected by 51 at multiple positions as shown in the plan view), such that areas of overlapping portions in which the first control lines overlap the second control lines are substantially the same (areas of the overlapping portions in which the first control lines overlap the second control lines are substantially the same- as length and breadth of the wires are same, fig.5), 

ZHU does not expressly disclose “a first substrate, the first substrate comprising a display area including a plurality of pixels and a non-display area.” 
Kim et al., (US2017/0185192A1, hereinafter as, Kim) discloses a first substrate (display panel PNL, fig.2, has substrate, para 0073, 0069, 0066, 0010), the first substrate (display panel PNL, fig.2, has substrate, para 0073, 0069, 0066, 0010) comprising (interpreted as an open ended inclusion, MPEP 2111.03) a display area including a plurality of pixels and a non-display area (display area has pixels, P as shown in the whole display matrix and a non-display area, fig.2). 

Neither ZHU nor KIM discloses “wherein at least one group of the first control lines and the second control lines extends so as to intersect and overlap the other group of the first control lines and the second control lines at an angle other than 90 degrees in the overlapping portions.”     
	Accordingly, the independent claim 35 is allowed. The dependent claims 36-39 are also allowed based on their respective dependencies from the independent claim 35.

8.	Claims 27-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 27, ZHU discloses the touch detection device according to claim 26, 
ZHU nor KIM discloses “wherein at least one group of the first control lines and the second control lines extends so as to intersect and overlap the other group of the first control lines and the second control lines at an angle other than 90 degrees in the overlapping portions.” 
Claim 28 depends from claim 27. 
In regards to claim 29, ZHU discloses the touch detection device according to claim 26, 
Neither ZHU nor Kim discloses “wherein the second control lines linearly extend and comprise a plurality of inclined portions inclined at a predetermined angle other than 90 degrees with respect to the first control lines, and the first control lines intersect the inclined portions.” 
In regards to claim 30, ZHU discloses the touch detection device according to claim 26, 
Neither ZHU nor Kim discloses “wherein the second control lines linearly extend, and the first control lines linearly extend in a direction inclined with respect to the second control lines, and intersect the second control lines at an angle other than 90 degrees.”  
 	In regards to claim 31, ZHU discloses the touch detection device according to claim 26, 
Neither ZHU nor Kim discloses “wherein each of the second control lines extends in a first direction overall, and comprises a plurality of continuous projections and depressions having the angle other than 90 degrees in a plane direction.” 
Claim 32 depends from claim 31. 

Conclusion
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.